LOBRANO, Judge,
concurring.
I concur in the majority result which finds error in the pro-rata reduction of an in globo award of child support where one of two children reaches majority. The court should have determined the younger child’s needs before it merely “cut in half” the in globo award.
However, I disagree with the majority’s distinguishing the award under R.S. 14:74 with that of R.S. 14:75. I believe it is a distinction without a difference. An order of support rendered after a finding of guilt under R.S. 14:74 is the result of criminal prosecution for non-support. A consent decree under R.S. 14:75 is the result of threatened criminal prosecution for nonsupport. Both judgments are the result of alleged criminal activity and once the defendant can no longer be subjected to prosecution the obligations under either judgment (sentence) must cease.